Citation Nr: 0104391	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-12 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
due to exposure to herbicides.

2.  Entitlement to service connection for joint pain, muscle 
cramps, and lack of mobility, due to exposure to herbicides.

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, on appeal from an original evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision (denying service 
connection for a skin disorder and joint pain, muscle cramps, 
and lack of mobility, all due to exposure to herbicides), and 
an August 1997 decision (granting service connection for PTSD 
and assigning an original 30 percent rating) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In an October 2000 letter from the veteran, he raised the 
issues of service connection for peripheral neuropathy, 
porphyria cutanea tarda, chloracne and thyroid malfunctions 
as a result of exposure to Agent Orange.  These matters are 
referred to the RO for action deemed appropriate.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issues on appeal.

The Board notes that the veteran may have a pending request 
for a Travel Board Hearing.  In this regard, although the 
veteran's September 2000 Travel Board Hearing was canceled 
because the veteran could not attend, the veteran's 
representative explained in a September 2000 statement that 
the veteran had tried to reschedule the location of the 
Travel Board Hearing to the St. Louis, Missouri RO instead of 
the Chicago, Illinois RO, on several occasions without 
success.  The representative remarked that the St. Louis RO 
was closer to the veteran's house as opposed to the Chicago 
RO.  Thus, it appears that the veteran may still desire a 
Travel Board Hearing to be scheduled at the St. Louis RO.  
This should be clarified.  

Furthermore, with respect to the veteran's PTSD claim, he is 
appealing the original disability evaluation assigned 
following an award of service connection.  Disability ratings 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities (Ratings Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In such 
a case as this, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Moreover, a current VA psychiatric examination is necessary 
because the veteran maintains that his PTSD has worsened 
since the July 1998 examination.  In light of the above, the 
Board finds that a remand is necessary in order to obtain 
additional medical evidence with respect to the veteran's 
claim for an original rating in excess of 30 percent for 
PTSD.

With respect to the service-connection claims for a skin 
disorder and joint pain, muscle cramps, and lack of mobility, 
due to exposure to herbicides, the law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Pursuant to 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. §§ 
3.307(a) and 3.309(e) (2000), in the case of a Vietnam 
veteran, no direct evidence as to the in-service incurrence 
and medical nexus prongs is necessary when those federal 
regulations are satisfied.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  Mere service, however, in Vietnam does not 
trigger the application of the presumptive regulations 
pertaining to herbicide exposure.  Rather, a veteran is only 
presumed to have been exposed to herbicides if, and only if, 
he develops one of the enumerated presumptive disorders 
within the statutory presumptive period.  38 C.F.R. § 
3.307(a)(6)(ii).  If the veteran does not have an Agent 
Orange presumptive disorder, a presumption of exposure to 
herbicides does not arise.  See 38 C.F.R. § 3.307(a)(6)(iii).  
The appellant may, however, try to establish service 
connection for a skin disorder or joint pain on a direct 
basis.  See generally Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Although the RO adjudicated the veteran's service connection 
claims on a presumptive basis, it does not appear that it 
considered them on a direct basis.  In this regard, the 
service medical records reveal that the veteran was treated 
for various skin disorders and the SSA records mention that 
the veteran appears to have current skin problems and joint 
pain, muscle cramps, and lack of mobility.  In light of the 
above, the Board finds that a remand is necessary for further 
development, to include a nexus opinion with respect to the 
veteran's claimed skin problems and joint pain, muscle 
cramps, and lack of mobility.

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should request that the 
veteran submit the names (and for non-VA 
treatment, the addresses) and approximate 
dates of treatment for all VA and non-VA 
medical treatment received for his 
claimed disorders from 1994 to the 
present.  After obtaining any necessary 
consent, the RO should request copies of 
any records that have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The RO should also schedule the 
veteran for a VA examination with respect 
to his claimed skin disorder and joint 
pain, muscle cramps, and lack of 
mobility.  The examiner should be asked 
to review the claims folder and offer an 
opinion as to the etiology of these 
claimed disorders, to include whether 
they are due to exposure to herbicides 
during service.  The claims folder must 
be made available to the examiner for use 
in the study of the veteran's case.  The 
opinion should be stated in terms of 
whether the veteran's claimed disorders 
are more likely than not related to an 
injury or incident in service, including 
inservice medical findings, or exposure 
to herbicides while in the Republic of 
Vietnam.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed.  

Due written notice of the time and place 
of the examination should be given to the 
veteran, and a copy of the notification 
letter should be made a part of the 
claims folder.

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the severity of his service-
connected PTSD.  All necessary tests 
should be performed.  The examiner should 
report findings in terms consistent with 
both the old and the new rating criteria, 
so that the veteran may be afforded the 
most beneficial rating.  The diagnoses 
should include all disorders currently 
present and, on Axis V, a score on the 
Global Assessment of Functioning (GAF) 
Scale, along with an explanation of the 
importance of the score as it pertains to 
social and industrial adaptability.  The 
claims folder should be made available to 
the examiner for use in the study of the 
veteran's case.  

Due written notice of the time and place 
of the examination should be given to the 
veteran, and a copy of the notification 
letter should be made a part of the 
claims folder.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Next the RO should readjudicate the 
veteran's claims, considering the 
additional evidence newly associated with 
the claims folder.  With respect to the 
original rating claim for PTSD, 
consideration should be given to 
assigning "staged ratings" pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999), and referring the issue for 
assignment of an extraschedular rating, 
in accordance with 38 C.F.R. § 3.321(b) 
(2000). If the benefits sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

7.  The RO should appropriately contact 
the veteran and request whether he 
desires a Travel Board Hearing.  If he 
does, the RO should schedule one at the 
RO identified by the veteran.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


